Case 4:17-cr-00083-MAC-KPJ Document 181 Filed 06/11/20 Page 1 of 2 PageID #: 2081




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                           §
                                                     §
  versus                                             §   CASE NO. 4:17-CR-83
                                                     §
  JERRY LYNN COLEMAN                                 §

                                   MEMORANDUM AND ORDER

           Pending before the court are Defendant Jerry Lynn Coleman’s (“Coleman”) pro se Motion

  to Compel Attorney to Provide Petitioner with Complete Copy of Case File (#175) and

  Supplemental Motion to Compel Attorney to Provide Petitioner with a Complete Copy of Case

  File (#177), wherein he requests the court to order his former trial attorney, Douglas C. Greene

  (“Greene”), to provide him with a paper copy of his case file.

           “As a matter of state law, a client owns the contents of his attorney’s files, and the client

  is generally entitled to those files.” Vera v. United States, No. 2:13-CV-013, 2013 WL 5509193,

  at *7 (N.D. Tex. Oct. 4, 2013); accord Nolan v. Foreman, 665 F.2d 738, 742 (5th Cir. 1982)

  (“Under Texas law, a client has the right to return of his papers on request.”); Positive Software

  Sols., Inc. v. New Century Mortg. Corp., No. 3:03-CV-0257-N, 2008 WL 11347959, at *4 (N.D.

  Tex. Sept. 17, 2008); Resolution Tr. Corp. v. H----, P.C., 128 F.R.D. 647, 648 (N.D. Tex.

  1989).

           Coleman asserts that Greene sent him “a partial electronic file,” but that he cannot access

  the electronic material at the facility where he is housed. Attached to his Supplemental Motion,

  however, Coleman includes a copy of the Federal Bureau of Prison’s (“BOP”) policy outlining

  how inmates can view electronic legal materials.
Case 4:17-cr-00083-MAC-KPJ Document 181 Filed 06/11/20 Page 2 of 2 PageID #: 2082



         Coleman can obtain a physical copy of his case file by contacting his former counsel and

  paying reasonable copying costs. His former counsel shall coordinate the delivery of any such

  copies with the BOP facility where Coleman is housed. Because Coleman previously received an

  electronic copy of his case file and can obtain additional copies by contacting his attorney and

  paying reasonable copying costs, his motions (#s 175, 177) are DENIED.

          SIGNED at Beaumont, Texas, this 11th day of June, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
